           Case 1:19-cv-02963-PGG Document 12 Filed 07/15/19 Page 1 of 3



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re                                                          :
                                                               :
RUNWAY LIQUIDATION                                             :
HOLDINGS, LLC, et al.,1                                        :
                                                               :
                  Debtors.                                     :
---------------------------------------------------------------x
                                                               :
NYAM, LLC,                                                     :        Case No. 19-02963 (PGG)
                                                               :
                  Appellant,                                   :
                                                               :
         vs.                                                   :
                                                               :
DAVID MACGREEVEY, in his capacity as                           :
PLAN ADMINISTRATOR,                                            :
                                                               :
                  Appellee.                                    :
---------------------------------------------------------------x

                              SCHEDULING STIPULATION
                   RELATING TO APPELLEE’S RESPONSE DEADLINE TO
                      FILE ITS RESPONSE TO APPELLANT’S BRIEF

         This Scheduling Stipulation is entered into by and between plaintiff, David MacGreevey,

solely in his capacity as plan administrator in the above-captioned chapter 11 case (“Appellee”)

and Defendant NYAM, LLC (“Appellant”).

         WHEREAS, Appellant filed its notice of appeal, In the Unites States District Court for the

Southern District of New York, from the Order Granting Plaintiff’s Motion for Partial Summary

Judgment, dated March 13, 2019.




1
    A list of the Post-Effective Date Debtors in these chapter 11 cases, along with the last four digits of each Post-
    Effective Date Debtor’s federal tax identification number include: Runway Liquidation Holdings, LLC (6857);
    Runway Liquidation, LLC (5942); Runway Liquidation Intermediate Holdings, LLC (3673); MR Liquidation,
    LLC (9200); and MMH Liquidation, LLC (3854).
            Case 1:19-cv-02963-PGG Document 12 Filed 07/15/19 Page 2 of 3



       WHEREAS, on May 30, 2019, Appellant filed its Appellant Brief [Docket No. 8] and

Appendix [Docket Nos. 8-1 to 8-12]; and

       WHEREAS, on June 11, 2019, the Court entered a scheduling order extending the

Appellee’s deadline to respond to Appellant’s Brief to July 15, 2019 (the “Response Deadline”),

and Appellant’s deadline to reply in further support of its appeal to July 29, 2019 (the “Reply

Deadline”) [Docket No. 11]; and

       WHEREAS, the parties have reached a settlement in principle.

       WHEREAS, the parties have agreed to extend the Response Deadline pending the

finalization of settlement documentation:

       IT IS HEREBY STIPULATED AND AGREED THAT

       1.       The Response Deadline is extended through July 22, 2019.


       2.       The Reply Deadline is extended through August 5, 2019.


  Dated: July 15, 2019                             Dated: July 15, 2019

  GRIFFIN HAMERSKY LLP                             PACHULSKI STANG ZIEHL & JONES
                                                   LLP

   /s/ Michael D. Hamersky                          /s/ Beth E. Levine
  Scott A. Griffin                                 Robert J. Feinstein
  Michael D. Hamersky                              Bradford J. Sandler
  Richard k. Milin                                 Beth E. Levine
  420 Lexington Avenue, Suite 400                  780 Third Avenue, 34th Floor
  New York, NY 10170                               New York, NY 10017
  Telephone: (646) 998-5580                        Telephone: (212) 561-7700
  Facsimile: (646) 998-8284                        Facsimile: (212) 561-7777
  Email: sgriffin@grifflegal.com                   Email: rfeinstein@pszjlaw.com
         mhamersky@grifflegal.com                         bsandler@pszjlaw.com
         rmilin@grifflegal.com                            blevine@pszjlaw.com

  Counsel to Appellant                             Counsel to Appellee




                                               2
       Case 1:19-cv-02963-PGG Document 12 Filed 07/15/19 Page 3 of 3



SO ORDERED:

_______________, 2019



HONORABLE PAUL G. GARDEPHE
UNITED STATES DISTRICT JUDGE




                                     3
